Richardson, Judge:
These appeals for reappraisement relate to certain cuckoo clocks and parts exported from West Germany and entered at the port of Baltimore, Md.
The appeals have been submitted for decision upon the following stipulation entered into by the respective parties:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the court, that the market value or price at the time of exportation of the involved merchandise at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows: Invoice unit prices, less 3%, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for merchandise such or similar to the merchandise herein involved at the time of exportation thereof.
IT IS FURTHER AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold that the proper basis for appraisement of the merchandise in question, as hereinabove referred to, is foreign value, as that value is defined in 19 U.S.O.A. section 1402(c) (section 402(c) of the Tariff Act of 1930, as amended)', and that such statutory value is the invoice unit prices, less 3 per centum, packed.
judgment will be entered accordingly.